

Exhibit 10.1


Purui Xinheng Baide Shengwu Keji (Nei Menggu) Youxian Gongsi
 
(普瑞欣衡柏德生物科技（内蒙古）有限公司)
 
Equity Interest Transfer Contract
 
Between
 
Bio Bridge Science (HK) Co., Ltd
 
China Diamond Co., Ltd
 
And
 
China Vaccine Corporation, Limited,
 
December 11, 2010

 

--------------------------------------------------------------------------------

 

Contents
 
Article I.
 
Definition
 
3
         
Article II.
 
Object Equity Interest
 
5
         
Article III.
 
Price of Equity Interest Transfer
 
5
         
Article IV.
 
Payment of the Equity Interest Transfer Price
 
6
         
Article V.
 
Approval and Handover
 
6
         
Article VI.
 
Rights, Obligations and Guarantees of Transferors
 
7
         
Article VII.
 
Rights, Obligations and Guarantees of Party A
 
9
         
Article VIII.
 
Fulfillment, Wind-up and Termination
 
9
         
Article IX.
 
Confidentiality
 
10
         
Article X.
 
Liability for Breach of Contract
 
10
         
Article XI.
 
Force Majeure.
 
12
         
Article XII.
 
Disputes Settlement
 
12
         
Article XIII.
 
Applicable Law
 
13
         
Article XIV.
  
Miscellaneous
  
13


 
2

--------------------------------------------------------------------------------

 

Equity Interest Transfer Contract
 
This equity interest transfer contract (hereinafter referred to as the
“Contract”) is entered into on December 11, 2010, by and among
 
Party A:
China Vaccine Corporation, Limited, a company organized under the law of Hong
Kong, SAR, China;

 
Party B:
Bio Bridge Science (HK) CO., LTD, a company organized under the law of Hong
Kong, SAR, China;

 
Party C:
China Diamond CO., LTD, a company organized under the law of Hong Kong, SAR,
China;



(Party A, Party B and Party C are hereinafter referred individually as a “Party”
and collectively as the “Parties”. Party B and Party C are hereinafter
collectively referred to as “Transferors”.)


WHEREAS:
 
1.
Purui Xinheng Baide Shengwu Keji (Nei Menggu) Youxian Gongsi (hereinafter
referred to as “Object Company”) is a Sino-Foreign joint venture registered with
Hohhot Industrial and Commercial Administration of Inner Mongolia Province.

 
2.
Party B is holding 51% share of Object Company and Party C is holding 14% share
of Object Company; Party B and Party C collectively own 65% of Object Company.

 
3.
The Transferors will transfer to Party A all of their respective equity interest
of the Object Company and Party A will accept such equity interest.

 
Upon friendly consultations according to the principle of equality and mutual
benefit, Party A, Party B and Party C have agreed on the following terms and
conditions in accordance with the relevant laws, regulations and policies of the
People's Republic of China and Hong Kong SAR. The parties will abide by and
perform the Contract in good faith.


Definition
 
The terms used in this Contract shall have the meanings set forth as follows:

 
3

--------------------------------------------------------------------------------

 
 
1.1
“Industrial and commercial administration” (AIC) means the Administration of
Industrial and Commercial which takes charge of issuing business license and
registration.

 
1.2
“Examination and Approval Authority” referred to the competent Ministry of
Commerce (MOC) which has authority to examine and approve the Contract, the
equity interest transfer according to relevant Chinese laws, regulations,
regulatory rules and policies.

 
1.3
“Encumbrance” shall mean any mortgage, pledge, other security interest, title
retention, assignment, lien, charge, option, trust interest, pre-emptive right,
and restrictions caused by other conditions.

 
1.4
“Closing Date” means the date on which the Object Equity Interest Transfer has
performed the formality of alteration registration with the Administration of
Industrial and Commercial, subject to the date on which the Administration of
Industrial and Commercial has performed examination and approval procedure and
issued new business license to the Object Company.

 
1.5
“Disclosed Information” means the related materials, explanation, statement and
other information disclosed or made by the Transferors to Party A and Party A’s
retained intermediaries during Party A’s due diligence investigation of the
power plant and the equity interests contemplated to be transferred in
accordance with the Letter of Intent; or the information disclosed by the
Transferors to Party A in relation to the Object Company, the power plant and
the equity interests contemplated to be transferred before the contract is
executed.

 
1.6
“Force Majeure” means special events such as earthquake, typhoon, flood
disaster, fire disaster, war, political disturbance, etc., or the events defined
by Chinese laws and regulations as Force Majeure.

 
1.7
“Tax” means the state or local taxes defined by Chinese laws and regulations,
including relevant interest, fine or any other burden imposed by any government
authorities in relation to such taxes.


 
4

--------------------------------------------------------------------------------

 

Object Equity Interest
 
2.1
According to the Contract, the Transferors shall sell to Party A their
respective equity interest of the Object Company and all the related rights and
interests in a way free of any encumbrance. Party A shall pay the equity
interest transfer price.

 
2.2
The Transferors guarantee that the other shareholders besides the Transferors of
the Object Company agree that the Transferors can sell the object equity
interest held by the Transferors to Party A and agree to waive their pre-emptive
purchase right to the object equity interest.

 
2.3
Each Transferor hereby gives the other transferor a permission to sell its
equity interest of the Object Company to Party A as per the Contract and
mutually agrees to waive its pre-emptive purchase right to the equity interest
of the Object Company to be sold by the other Transferor.
   

After the transfer of the equity interest is completed as per the Contract,
Party A will hold 65% equity interest of the Object Company.


Price of Equity Interest Transfer
 
3.1
The price of the equity interest transfer will be based on the evaluation of the
object equity interest by the assets evaluation agency using the international
general appraisal method and the three parties shall give confirmation of the
price: the price of the equity interest transfer is US$342,772 (or RMB2.3
million based on the exchange rate on 9/30/2010). The amount to be paid to each
transferor is as follows:

 
Party B:  US$268,944
 
Party C:  US$73,828.
 
The equity transfer price can be paid in either U.S. dollar or RMB based on the
above exchange rate.

 
5

--------------------------------------------------------------------------------

 

Payment of the Equity Interest Transfer Price
 
4.1
Party A agrees to pay an earnest money of US$ 50,000 within 5 days of the
execution of this agreement to the bank account designated by Party B and Party
C. Party B and Party C will organize any further disbursements between
themselves.

 
4.2
Party A will pay the second installment of US$ 146,386 within 6 months of the
execution of this agreement directly to the designated party in Hong Kong
specified by Party B and Party C. Party B and Party C will organize any further
disbursements between themselves.

 
4.3
Party A will the final installment of US$ 146,386 within 12 months of the
execution of this agreement provided the following conditions are met:

 
(1)
Sales from pre-acquisition inventories reach or exceed 5 million; should such
sales is less than 5 million, the final installment of US$ 146,486 shall be
reduced by the 20% of the difference between the final sales amount and 5
million should sales from existing inventory is taking longer to complete, the
final installment payment date could be delayed until such sales is complete
based on mutual consent;

 
(2)
8.3 is met.

 
4.4
The parties to the Contract shall follow the relevant laws, administrative
regulations, rules and normative documents and bear their respective payable
taxes arising from the revenue or activity under the Contract.



Approval and Handover
 
5.1
After the approval of the Contract by the Examination and Approval Authority,
the Transferors and Party A shall cooperate and immediately perform procedures
relating to the industrial and commercial alteration registration of the object
equity interest transfer and application for the new business license.

 
5.2
The Transferors promise that, after the Contract is executed, all assets or any
documents (including electronic data and written materials) of the Object
Company, shall be kept in full and safe condition, and shall be checked and
counted or handed over to Party A.


 
6

--------------------------------------------------------------------------------

 
 
5.3
Upon the closing date of the Contract, Transferors and Party A shall form a
check team and work together to do the check and handover work relating to the
Object Company and power plant.

 
5.4
The check and handover work shall include but is not limited to:

 
(1)
All the official seals, financial seals and contract seals and other seals of
the Object Company;

 
(2)
All certificates and licenses of the Object Company;

 
(3)
The Transferors and the Transferee shall check and verify the assets of the
Object Company and compile the assets inventory of the Object Company. After the
representatives of both parties confirm the assets inventory by signatures, the
assets shall be handed over to Party A;

 
(4)
The financial books and the accounting records;

 
(5)
All documents on the archives of the power plant;

 
(6)
Other check and handover procedures reasonably required by Party A.

 
5.5
The check and handover work shall be completed within seven days after the
closing day. The completion of the check and handover work shall be confirmed by
the representatives of both parties in writing.

 
5.6
The Transferors shall make sure that in the course of the handover, the power
plant is in continuous, steady and safe operation.

 
5.7
The Transferors shall provide full cooperation in completing the check and
handover work. If Party A or the Object Company suffers any damage due to the
Transferors’ non-cooperation, the Transferors shall bear the compensation
liability.



Rights, Obligations and Guarantees of Transferors
 
6.1
Upon execution of the Contract, except the Contract agrees otherwise, no act
shall be performed by the Transferors intentionally which leads to or may lead
to loss or damage of the assets, rights and interests of the Object Company.


 
7

--------------------------------------------------------------------------------

 
 
6.2
Upon execution of the Contract, the Transferors shall not pledge, transfer or
put into trusteeship their respective equity interest of the Object Company or
have any other act which may affect Party A’s procurement of the object equity
interest

 
6.3
Upon execution of the Contract, the Transferors shall guarantee: they will use
due care of a good faith manager to manage and operate the Object Company in
normal manner, including but not limited to: ( 1) not to change the financial
policies of the Object Company; (2) when disposing of the assets, the credits
and debts and other rights and obligations of the Object Company, the
Transferors shall procure advance approval from Party A.

 
6.4
The Transferors shall cooperate with Party A in order to complete the approval
and record-keeping procedures necessary for the equity interest transfer.

 
6.5
The Transferors shall assist Party A to perform the industrial and commercial
registration alteration procedure necessary for the equity interest transfer.

 
6.6
The Transferors shall not carry out any act which is adverse to the interest of
the Object Company.

 
6.7
The Transferors shall give necessary assistance to Party A when Party A performs
its obligations under the Contract or exercise its rights under the Contract.

 
6.8
The Transferors shall give timely written notice to Party A when the Transferors
are in knowledge of any act, event and situation which may lead to failure in
fulfilling all or any part of the Contract.

 
6.9
The Transferors are entitled to receive the equity interest transfer price as
per the Contract.

 
6.10
Each party of the Transferors shall bear joint liability in respect of the
Transferor’s or Transferors’ Contract obligations, guarantees, representations
and statements. Each party of the Transferors shall bear joint liability in
respect of breach of contract liability on part of the Transferor or
Transferors.


 
8

--------------------------------------------------------------------------------

 


Rights, Obligations and Guarantees of Party A
 
7.1
Party A and the Transferors shall mutually cooperate to perform all approval
procedures in relation to the equity interest transfer.

 
7.2
Party A and the Transferors shall mutually cooperate to perform all industrial
and commercial registration alteration procedures in relation to the equity
interest transfer.

 
7.3
Party A shall pay the equity interest transfer price to the Transferors as per
the Contract.

 
7.4
Party A shall provide Transferors with necessary cooperation when the
Transferors perform their obligations under the Contract or exercise their
rights under the Contract.

 
7.5
Party A shall give timely written notice to the Transferors when Party A is in
knowledge of .any situation which may lead to failure in fulfilling all or any
part of the Contract.



Fulfillment, Wind-up and Termination
 
8.1
The parties shall fulfill their contractual obligations fully and completely as
per the provisions of the Contract.

 
8.2
The Transferors and Party A shall work well together, give mutual cooperation,
prepare all necessary application documents and complete all procedures relating
to the equity interest transfer under the Contract, including but not limited to
examination and approval, record-keeping, industrial and commercial
registration. The costs and expenses incurred therefrom shall be borne by each
party respectively according to laws.

 
8.3
The Transferors have a duty to disclose any information known by them that has a
material and adverse impact on the normal operation of the Object Company before
the delivery date. If there are any undisclosed facts or circumstances relating
to the Object Company which the Transferors do know before the Contract is
executed, which have material and adverse impact on the legal and normal
operation of the Object Company, Party A is entitled to terminate the Contract
before the delivery date. The Transferors have listed the major disclosures they
have made in Appendix A to this contract.


 
9

--------------------------------------------------------------------------------

 
 
8.4
If Party A terminates the Contract as per Article 8.3 of the Contract, it shall
give written termination notice to the Transferors and the Transferors shall
bear the breach of contract liability as per the Contract.

 
8.5
If the Contract and the equity interest transfer fail to be approved by the
examination and approval authority and such failure is not caused by Party A or
the Transferors, the Contract shall be automatically terminated and no parties
to the Contract shall bear breach of contract liability.

 
8.6
Any Taxes arising out of execution and fulfillment of the Contract shall be
borne by the Transferors and Party A according to the tax laws of PRC.



Confidentiality
 
The party which receives the disclosed information as per the Contract, shall:
 
（1）
Keep the disclosed information confidential within five years upon execution of
the Contract;
   

（2）
Except that the above materials and information are disclosed to the employees
or consultants on need-to-know basis, or as required by law for any government
or statutory authority, any party to the Contract shall not disclose the above
materials and information to any third party.



Liability for Breach of Contract
 
10.1
If Party A, any Transferor fails to obtain internal authorization to execute and
fulfill the Contract, or, the execution and fulfillment of the Contract
contradicts or contravenes other contracts, documents, articles of association,
internal rules, government authorization or approval executed by Party A or the
Transferors, or due to something one party shall take blame for, the Contract is
invalidated or becomes impossible to be fulfilled or fully fulfilled, the
Contract may be terminated by the abiding party and the breaching party shall be
deemed to have breached the Contract. The breaching party shall pay the abiding
party 1% of the Equity Interest Transfer Price as penalty.


 
10

--------------------------------------------------------------------------------

 
 
10.2
If the Transferors, before this Contract is executed, have not disclosed the
facts which may impact the legal existence of the Object Company and the power
plant, thus the legal existence of the Object Company or the power plant is
impacted after the Equity Interest Transfer is completed, Party A is entitled to
terminate this Contract and the Transferors shall immediately repay all payments
received as per the Contract. In the mean time, the Transferors shall pay
interest on the payments in the occupation period as per the interest rate of
the concurrent bank loan and shall pay 1% of the Equity Interest Transfer Price
as penalty.

 
10.3
The Transferors have a duty to disclose any information known by them that has a
material and adverse impact on the operation of the Object Company. If in the
period from the delivery date up to six months after the delivery
date information that has a material and adverse impact on the operation of the
Object Company can be shown by Party A to have been known by the Transferors
before the delivery date and not disclosed, Party A is entitled to compensation
commensurate with the impact on the operation of the Object Company as assessed
by the relevant authorities. The Transferors shall immediately make arrangements
to pay such compensation, and pay interest as per the interest rate of the
concurrent bank loan backdated to the delivery date. The Transferors have listed
the major disclosures they have made in Appendix A to this contract.

 
10.4
In case Party A fails to pay the price of equity interest transfer, and postpone
to pay off the debts for which Party A shall take the responsibility according
to this Contract, Party A shall pay a penalty for breach of contract, the amount
of the penalty is 0.08% of the total payment multiplied the days that have been
delayed. In case any delay has been over 30 days, the Transferors have right to
terminate this Contract. Party A takes the transferred equity interest of Object
Company as the guarantee for performing the obligation of payment under this
contract.

 
10.5
If either the Transferors or Party A violates the obligations under the Contract
or the representations or statements are false, or the guarantee
responsibilities are not fulfilled, it shall constitute a breach of contract.
The breaching party shall pay the abiding party 1% of the equity interest
transfer price as penalty. If the penalty is not sufficient to cover the
financial losses suffered by the abiding party in executing and fulfilling the
Contract, the breaching party shall make up the losses suffered by the abiding
party.


 
11

--------------------------------------------------------------------------------

 
 
10.6
During the period from the Contract execution date to the delivery date of the
equity interest, if the Transferors commit any act intentionally which causes
damage to the assets, rights and interests of the Object Company or the Object
Equity Interest, it shall constitute a breach of the Contract. The Transferors
shall be liable to make compensation to Party A or the Object Company for any
damages arising from the breach of the Contract.

 
10.7
If any of the Transferors breaches the Contract, it shall be deemed that all the
Transferors have breached the Contract collectively and all the Transferors
shall bear joint liability for the breach of the Contract by any single party of
the Transferors.



Force Majeure.
 
11.1
In case Force Majeure event occurs, the obligations of the affected party and
any time period binding on such affected party shall be suspended and extended
automatically during the period of the Force Majeure event. In such case, the
affected party shall not bear any liability for breach of the Contract as
provided in the Contract.

 
11.2
The Party alleging the occurrence of a Force Majeure event shall inform the
other Party in writing within seven days after the Force Majeure event, and
shall provide sufficient evidence issued by competent authority proving the
occurrence and the continuation of the Force Majeure event. The party alleging
Force Majeure shall do its best to eliminate the adverse effect of the Force
Majeure event on the fulfillment of the Contract.



Disputes Settlement
 
12.1
If the Parties have any disputes arising from the Contract, it shall be resolved
firstly through friendly consultation. If the dispute cannot be resolved through
friendly consultation, any Party may submit the dispute to China International
Economic and Trade Arbitration Commission (hereinafter referred to as “CIETAC”)
for arbitration pursuant to the prevailing CIETAC arbitration rules.

 
12.2
The arbitration award issued by CIETAC shall be final and binding on each party.
Each party to this Contract agrees to be bound by the said award, and to act as
per the award.


 
12

--------------------------------------------------------------------------------

 


Applicable Law
 
The establishment, validity, interpretation and implementation of the Contract
shall be governed and bound by the laws and regulations of the People's Republic
of China.


Miscellaneous
 
14.1
Amendment

An Amendment of the Contract is only effective upon executing written document
by all Parties. If the amendment is only effective upon any approval of the
amendment by relevant administrative departments according to Chinese laws, it
shall be approved by such competent administrative departments
 
14.2
Severability

The invalidity of any article in the Contract shall not affect the validity of
the other articles in the Contract.
 
14.3
The Contract is written and executed in Chinese and English, the Chinese version
will prevail in case of any discrepancy.

 
14.4
The Contract has eight copies in duplicate. Each party keeps two copies. The
other four copies shall be submitted for approval.

 
14.5
The Contract shall be effective upon seals of both parties and the date when the
examination and approval authority gives approval. All preceding contracts or
documents inconsistent with the Contract and executed by the parties in relation
to the Object Equity Interest Transfer shall be subject to the Contract.



Party A: China Vaccine Corporation Co., Ltd
 
Authorized representative:
Date:


 
13

--------------------------------------------------------------------------------

 


Party B: Bio Bridge Science (HK) Co., Ltd
 
Authorized representative:
Date:



Party C: China Diamond (HK) Co., Ltd
 
Authorized representative:
Date:


 
14

--------------------------------------------------------------------------------

 

Appendix A: Disclosures


1.
This appendix details the major disclosures that the Transferors have made
regarding the Object Company to Party A.
   

2.
In this Appendix the Object Company will be referred to as “XB” for clarity.
   

3.
This is not an exhaustive list of all disclosures made by the Transferors to the
buyer.
   

4.
Herein mentioned disclosures have been made in a variety of ways, including
verbally in person and via telephone, and in written form both hard copy and via
email and documents attached to email messages.
   

5.
The buyer shall not interpret the fact of the existence of any information that
is not listed in this Appendix as a breach of contract by the Transferors, as
the Transferors and the buyer stipulate that significant and material
information will be discovered in the XB hand-over process, and such
information’s non-inclusion in this Appendix is therefore expected.
   

6.
Disclosures Regarding Impairment of Ongoing Business
   

 
a.
The Transferors have disclosed that the ongoing sales of the products of XB may
be significantly impaired (compared to past sales) by the resignation of Li
Yongsheng, the former General Manager of XB
     

 
b.
The Transferors have disclosed that the staff at XB may have significant
personal loyalty to Li Yongsheng, that this has already caused problems for the
Transferors and may be an ongoing issue
     

 
c.
The Transferors have disclosed that there is material evidence that Li Yongsheng
may have provided otherwise undocumented cash incentives to buyers of XB’s
products in the past
     

7.
Disclosures Regarding XB’s Tax Liabilities
   

 
a.
The Transferors have disclosed that owing to the high ratio of entertainment
costs in previous costs-of-sale, that there may be additional tax liabilities in
line with Chinese company law
     

 
b.
The Transferors have disclosed the status of XB’s Land Usage taxes and other
business taxes through provision of the company accounts of XB to the buyer
     

8.
Disclosures Regarding XB’s Inventory
   

 
a.
The Transferors have disclosed that the accounting value of the inventory held
by XB may not completely reflect its sales value, for the following reasons:


 
15

--------------------------------------------------------------------------------

 


 
  i.
Natural spoilage rates of biological products in long-term cold storage
     

 
 ii.
Non-substitutability of bovine serum in certain industrial applications (e.g.
clients of XB wanting to purchase only serum from the same “production batch”)
     

 
iii.
Applicable use-by-dates for bovine serum means that the accounting value of such
inventory is written down over time and is not static
     

 
b.
The buyers stipulate that they are aware of use-by, spoilage, and
non-substitutability issues in making their own assessment of the sales value of
XB’s major inventory constituents over time
     

9.
Disclosures Regarding XB’s Land Usage Rights
   

 
a.
The Transferors have disclosed that the land adjacent to the facility was
secured by a leasing type from the local government that requires building works
to commence within a certain time
     

 
b.
The Transferors have disclosed that no plan of works has been lodged with the
local government and that the usage rights may therefore be impaired
     

10.
Disclosures Regarding the Facility in which XB operates
   

 
a.
The Transferors have disclosed that the leasing/renting agreements between XB
and the companies that own the land and facilities on/in which XB operates are
renewed yearly on independent schedules
     

 
b.
The Transferors therefore cannot guarantee that leasing/renting costs will not
increase, and have further disclosed that they are aware of a stated desire by
one of the companies mentioned in 9a. to increase their rental/leasing charges
in the near future
     

 
c.
The Transferors have disclosed that the company that leases the current cold
storage to XB has expressed a desire to terminate that arrangement, and other
premises may therefore need to be found for XB’s inventory in the near future
     

11.
General Disclosures
   

 
a.
The Transferors have disclosed that their primary reasons for sale are:
     

 
  i.
A difference of opinion with the former General Manager Li Yongsheng in the
level of accounting and contractual documentation required to control (in
particular) accounts receivable and payable, and the level of risk that the
Transferors perceived in continuing with the accounting and contractual
documentation policies that had been laid down by Li Yongsheng


 
16

--------------------------------------------------------------------------------

 


 
 ii.
The inability of the Transferors to recruit highly skilled management and sales
personnel in Inner Mongolia
     

 
iii.
The Transferors desire to move away from animal-based serums in their other
businesses


 
17

--------------------------------------------------------------------------------

 